 70 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 46 Metallic Lathers and Reinforc- behalf of the employer."4There can be no doubting Iron Workers (Cement League)' and Mi- that the discipline imposed in this case had suchchael J. Cahill adverse effect, since it totally barred Cahill,Wood, Wire and Metal Lathers' International and Murtha, and McDermott from serving as foremenUnited Brotherhood of Carpenters and Joiners and performing representative functions on behalfof America and Michael J. Cahill. Cases 2- of their employers.5The employers were thereforeCB-7620 and 2-CB-7767 "restrained and coerced" within the literal meaningOctober 28, 1981 of Section 8(b)(1)(B).Nevertheless, Respondent Local 46 contends thatDECISION AND ORDER the discipline was lawful since it was motivated byCahill's, Murtha's, and McDermott's conduct asBY MEMBERS FANNING, JENKINS, ANDunion members and was neither directed at, nor re-lated to, their conduct as foremen. We disagree.On June 13, 1980, Administrative Law Judge While Respondents had a legitimate interest in dis-Irwin Kaplan issued the attached Decision in this ciplining Cahill, Murtha, and McDermott as unionproceeding. Thereafter, Respondent Local Union members for their disruptive behavior at a meeting,No. 46 Metallic Lathers and Reinforcing Iron their obligation was to do so in a manner consistentWorkers, herein called Local 46, Respondent with all the provisions of the Act. And, as the Ad-Wood, Wire and Metal Lathers' International, ministrative Law Judge noted, a fine or other pen-herein called the International Lathers, and Re- alty which would not have adversely affected anyspondent United Brotherhood of Carpenters and employer's choice of its representatives could haveJoiners of America, herein called the Carpenters, been imposed lawfully. By their discipline, Re-filed exceptions and supporting briefs. The General spondents dictated to the actual and potential em-Counsel filed a brief in support of the Administra- ployers of Cahill, Murtha, and McDermott whotive Law Judge's Decision. their foremen could not be, an unwarranted andPursuant to the provisions of Section 3(b) of the unlawful intrusion on an employer concern specifi-National Labor Relations Act, as amended, the Na- cally protected by Section 8(b)(1)(B).6 In thistional Labor Relations Board has delegated its au- regard, it is immaterial whether Local 46 exertedthority in this proceeding to a three-member panel. pressure directly on any of the employers toThe Board has considered the record and the at- remove Cahill, Murtha, or McDermott. Restrainttached Decision in light of the exceptions and or coercion under Section 8(b)(1)(B) does not re-briefs2and has decided to affirm the rulings, find- quire economic pressure directed at an employerings,3and conclusions of the Administrative Law quire economic pressure directed at an employerJudge, ands modified below, the AdministrativeLaw but can be accomplished by internal union disci-We agree with the Administrative Law Judge's pline which reasonably tends to deprive an em-ployer of the right to select its representative.?conclusion that Respondent Local 46 and Respond- ployer of the right to select its representativeent International Lathers violated Section We also agree with the findings that the Carpen-lll ters, as the successor to the International Lathers,8(b)(l)(B) by barring Local 46 members Cahill,Murtha, and McDermott from serving as foremen should be responsible for remedying the unfairfor I year. labor practices of that organization. In so finding,Union discipline of a member who serves as an the Administrative Law Judge applied the Board'sUnion discipline of a member who serves as anemployer representative within the meaning of Sec- , Florida Power d Light Co. v. International Brotherhood of Electricaltion 8(b)(l)(B) violates that section only when it Workers, Local 641, et al., 417 U.S. 790, 804-805 (1974); see also American"may adversely affect the supervisor's conduct in Broadcasting Companies v. Writers Guild of America, West. Inc., et al., 437U.S. 411 (1978).performing the duties of, and acting in the capacity I The record, particularly the collective-bargaining agreement, theas, grievance adjuster or collective bargainer on Local 46 constitution, and the testimony of Local 46 Business AgentRyan, supports the Administrative Law Judge's conclusion that the posi-'The name of Respondent was amended at the hearing. tion of foreman contained the authority to adjust grievances and there-The Carpenters has requested oral argument. This request is hereby fore rendered Cahill, Murtha, and McDermott, as supervisors, employerdenied as the record, the exceptions, and the briefs adequately present the representatives within the meaning of Sec. 8(bXl1B).issues and the positions of the parties. 6The Senate Report explained Sec. 8(bXI(B), in part, as follows:issues and the positions of the parties.' The Carpenters and Local 46 have excepted to certain credibility ...this subsection would not permit a union to dictate who shallfindings made by the Administrative Law Judge. It is the Board's estab- represent an employer in the settlement of employee grievances, orlished policy not to overrule an administrative law judge's resolutions to compel the removal of a personnel director or supervisor who haswith respect to credibility unless the clear preponderance of all of the been delegated the function of settling grievances. [S. Rept. 105, 80threlevant evidence convinces us that the resolutions are incorrect. Stand- Cong., Ist sess. 21; I Leg. Hist. 427 (NLRB. 1947).]ard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d ' See San Francisco-Oakland Mailers' Union No. 18, International Typo-Cir. 1951). We have carefully examined the record and find no basis for graphical Union (Northwest Publications. Inc.), 172 NLRB 2173 (1968);reversing his findings. Florida Power d Lightr. supra; and American Broadcasting, supro.259 NLRB No. 10 LOCAL UNION NO. 46 METALLIC LATHERS 71Perma Vinyl doctrine,8which states that a bona fide we shall also order that the Carpenters liability besuccessor employer which has knowledge of pend- secondary to, rather than joint and several with,ing unfair labor practices at the time of its purchase that of Local 46. The Carpenters itself engaged inof the predecessor's business should be responsible no wrongdoing and Local 46, the primary wrong-for remedying those unfair labor practices. doer, never affiliated with the Carpenters.'3In a union affiliation context, the victims ofunfair labor practices are as without a meaningful ORDERremedy as are unfair labor practice victims when Pursuant to Section 10(c) of the National Labortitle to an employing business changes hands. Here, Relations Act, as amended, the National Labor Re-the International Lathers is no longer a viable or- lations Board hereby orders:ganization capable of remedying its violations of A. Respondent Local Union No. 46 Metallicthe Act. And the Carpenters, which has taken the Lathers and Reinforcing Iron Workers, New York,International Lathers place, is not just the best, but New York, its officers, agents, and representatives,the only organization capable of doing so.9Finally, shall:the employing industry has not changed "insofar as 1. Cease and desist from:the victims of past unfair labor practices are con- (a) Restraining or coercing employer members ofcerned, or the need for remedying those unfair the Cement League, The Building Contractors As-labor practices.""°Thus, like the Administrative sociation, Inc., and Dic Concrete Corporation,Law Judge, we see no policy reasons not to apply John T. Brady and Co., Inc., J.P.D. Constructionthe Perma Vinyl doctrine in the context of a union Co., Inc., or any other employer, in the selection ofaffiliation.affilWe disagree, howeverwiththeAdministrativ its representatives for the purpose of collective bar-We disagree, however, with the Administrative gaining or the adjustment of grievances by threat-Law Judge's recommended Order against the Lath- ening to suspend, susending, or trying otherwiseing Subdivision of the Carpenters. The Administra- to cause t suspend, suspending, or trying otherwisetive Law Judge found that, pursuant to the affili- to cause the removal of such representatives fromation between the International Lathers and the performing supervisory, executive, or managerialCarpenters, the International Lathers continued pri- functions for said employersmarily intact as the Lathing Subdivision of the Car- dations of union officials to members which tendpenters, without commingling of funds. He there- dations of union officials to members which tend topenters, without commingling of funds. He there-fore reasoned that, as a matter of equity, the Lath- coerce and restrain them in t of theiring Subdivision should be primarily liable for reme- rights guaranteed in Section 7 of the Act.dying the International Lathers unfair labor prac- (c) In any like or related manner restraining ortices, while the Carpenters, which engaged in no coercing employees in the exercise of the rightswrongdoing, should be secondarily liable. Contrary guaranteed them in Section 7 of the Act.to the Administrative Law Judge, the issue of 2. Take the following affirmative action which iswhether the Lathing Subdivision, as distinct from necessary to effectuate the policies of the Act:the Carpenters as a whole, was the successsor to (a) Make Michael Cahill, William Murtha, andthe International Lathers was neither alleged nor Lawrence McDermott whole for any loss of earn-litigated.' Since there is no basis for distinguishing ings and benefits suffered by reason of the unfairbetween the Carpenters and its Lathing Subdivision labor pratices committed against them in theas the successor, we shall delete the Order against manner described in the section of the Administra-the subdivision and order only that the Carpenters tive Law Judge's Decision entitled "The Remedy."be liable for remedying the unfair labor practices of (b) Notify, in writing, Michael Cahill, Williamthe International Lathers.'2As a matter of equity, Murtha, and Lawrence McDermott and theirformer employers, Dic Concrete Corporation, Johns Perma Vinyl Corporation, Dade Plastics Co., 164 NLRB 968 (1967), T. Brady and Co., Inc., and J.P.D. Constructionenfd. sub nom. United States Pipe & Foundry Co. v. N.L.R.B. 398 F.2d Co., Inc., that it has no objection to these named544 (5th Cir. 1968). See also Golden State Bottling Co. v. N.LR.B., 414U.S. 168 (1973). individuals serving as foremen.I In terms of its obligation to remedy unfair labor practices committed (C) Post at its offices and meeting halls copies ofherein, Local 46 exists as a joint wrongdoer with, not a replacement for, the attached notice marked "Appendix A.""the International Lathers. the attached notice marked "Appendix A."'° Perma Vinyl. supra at 969.H While the General Counsel, in his brief to the Administrative Law reason to order that the Carpenters notify employers that it does notJudge, argued that the International Lathers continued largely intact as object to the employment of Cahill, Murtha, and McDermott as foremen.the Lathing Subdivision, he did not allege or argue that the Carpenters "' See, e.g., International Brotherhood of Electrical Workers AFL-CIO,liability should be based on anything other than its status as a successor. and Local 134 (Illinois Bell Telephone Company), 192 NLRB 85 (1971),12 Since the Carpenters is a bona fide successor and engaged in no and Exxon Company, US.A., 253 NLRB 213 (1980).wrongdoing, we shall not order it to cease and desist from engaging in " In the event that this Order is enforced by a Judgment of a Unitedunfair labor practices. Further, since Local 46 was not part of the affili- States Court of Appeals, the words in the notice reading "Posted byation between the International Lathers and the Carpenters, there is no Continued 72 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of said notice, on forms provided by the (d) Notify the Regional Director for Region 2, inRegional Director for Region 2, after being duly writing, within 20 days from the date of this Order,signed by its authorized representative, shall be what steps Respondent Carpenters has taken toposted by Respondent immediately upon receipt comply herewith.thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all APPENDIX Aplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Re- POSTED BY ORDER OF THEspondent to insure that said notices are not altered,defaced, or covered by any other material. NATIONAL LABOR RELATIONS BOARD(d) Deliver to the Regional Director for Region An Agency of the United States Government2 signed copies of said notice in sufficient numberfor posting by Dic Concrete Corporation, John T. Pursuant to a decision of the National Labor Rela-Brady and Co., Inc., and J.P.D. Construction Co., tions Board, and in order to effectuate the policiesInc., said employers willing, at all locations where of the National Labor Relations Act, as amended,notices to employees are customarily posted. we hereby notify our members that:(e) Notify the Regional Director for Region 2, in WE WILL NOT restrain or coerce employer-writing, within 20 days from the date of this Order, members of the Cement League, The Buildingwhat steps Respondent Local Union No. 46 has Contractors Association, Inc., and Dic Con-taken to comply herewith. crete Corporation, John T. Brady and Co.,B. Respondent United Brotherhood of Carpen- Inc., J.P.D. Construction Co., Inc., or anyters and Joiners of America, Washington, D.C., its other employer, in the selection of its repre-officers, agents, and representatives, shall take the sentatives for the purpose of collective bar-following affirmative action which is necessary togaining or the adjustment of grievances byeffectuate the policies of the Act:effectuate the policies of the Act: threatening to suspend, suspending, or trying(a) Make Michael Cahill, William Murtha, and(a) Make Michael Cahill, William Murtha, and otherwise to cause the removal of such repre-Lawrence McDermott whole for any loss of earn-ings and benefits suffered by reason of the unfair sentatives from performing supervisory, execu-labor practices committed by its predecessor tive, or managerial functions for said employ-Wood, Wire and Metal Lathers' International ers.Union, provided that the action required in this WE WILL NOT publicize reports, findings,subparagraph shall be required of Respondent Car- and recommendations of union officials to ourpenters only to the extent that Respondent Local members which tend to coerce and restrain46 shall fail to do so. them in the exercise of their rights guaranteed(b) Post at its officers copies of the attached in Section 7 of the Act.notice marked "Appendix B."'5Copies of said WE WILL NOT in any like or related mannernotice, on forms provided by the Regional Direc- restrain or coerce employees in the exercise oftor for Region 2, after being duly signed by its au- the rights guaranteed them by Section 7 of thethorized representative, shall be posted by said Re- Act.spondent immediately upon receipt thereof, and be WE WILL make Michael Cahill, Williammaintained by it for 60 consecutive days thereafter, Murtha, and Lawrence McDermott whole forin conspicuous places, including all places where any loss of earnings and benefits suffered bynotices to members are customarily posted. Rea- reason of the unfair labor practices committedsonable steps shall be taken by Respondent to against them, with interest.insure that said notices are not altered, defaced, or WE WILL notify, in writing, Michael Cahill,covered by any other material. William Murtha, and Lawrence McDermott(c) Deliver to the Regional Director for Region and their former employers, Dic Concrete2 signed copies of said notice in sufficient number Corporation, John T. Brady and Co., Inc., andfor posting by Dic Concrete Corporation, John T. J.P.D. Construction Co., Inc., that we have noBrady and Co., Inc., and J.P.D. Construction Co., objection to these individuals serving as fore-Inc., said employers willing, at all locations where men.notices to employees are customarily posted.Order of the National Labor Relations Board" shall read "Posted Pursu- LOCAL UNION NO. 46 METALLICant to a Judgment of the United States Court of Appeals Enforcing an LATHERS AND REINFORCING IRONOrder of the National Labor Relations Board WORKERS'" See fn. 14, supra. LOCAL UNION NO. 46 METALLIC LATHERS 73APPENDIX B additional Respondent for the purposes of liability insofaras the alleged unfair labor practices were committed byNOTICE To EMPLOYEES AND MEMBERS the International. (G.C. Exh. l(p).)POSTED BY ORDER OF THE The answers (amended at the hearing) filed by the In-NATIONAL LABOR RELATIONS BOARD ternational and Local 46 admit, inter alia, jurisdictionAn Agency of the United States Government and the status of the labor organizations but deny thecommission of any of the alleged unfair labor practices.Pursuant to a decision of the National Labor Rela- Also, in dispute is the status of foremen within the mean-tions Board, and in order to effectuate the policies ing of Section 8(b)(lB) of the Act.of the National Labor Relations Act, as amended, With respect to the Carpenters, liability is denied prin-we hereby notify our members that: cipally on the basis that said Carpenters denies anyknowledge of alleged unfair labor practices committedWE WILL make Michael Cahill, William by the International before the affiliation which tookMurtha, and Lawrence McDermott whole for place on or about August 7, 1979. Further, the Carpen-any loss of earnings and benefits suffered by ters contends that it was not timely and properly namedreason of the unfair labor practices committed as a respondent. The Carpenters does not contest juris-against them, with interest, to the extent that diction. (G.C. Exh. I(n), p. 2.)Local Union No. 46 Metallic Lathers and Re-inforcing Iron Workers fails to do so. IssuesThe principal issues are:UNITED BROTHERHOOD OF CARPEN- 1. Whether Michael Cahill, William Murtha, and Law-TERS AND JOINERS OF AMERICA rence McDermott as foremen were representatives oftheir respective employers for the purposes of collectivebargaining or the adjustment of grievances within theSTATEMENT OF THE CASE meaning of Section 8(b)(1)(B) of the Act.2. Whether Local 46, by its executive board and mem-IRwIN KAPLAN, Administrative Law Judge: This case bership, restrained and coerced employers in the selec-was heard by me in New York, New York, on Septem- tion of their employer representatives for the purposes ofber 13 and October 29, 30, and 31, 1979. The charge in collective bargaining or the adjustment of grievances inCase 2-CB-7620 was filed by Michael Cahill, an individ-ual, on January 17, 1979, alleging in essence that Local3. Whether the International violated SectionUnion No. 46 Metallic Lathers and Reinforcing IronWorkers (herein Local 46) deprived Michael Cahill, Wil- 8(b)(1)(B) of the Act by endorsing the suspensions im-liam Murtha, and Lawrence McDermott of their status posed by Local 46 on Michael Cahill, William Murtha,as foremen for Dic Concrete Corporation (herein Die), and Lawrence McDermott.John T. Brady and Co., Inc. (herein Brady), and J.P.D. 4. Whether the acts of Local 46 and the InternationalConstruction Co., Inc. (herein J.P.D.), respectively, for a in suspending Michael Cahill, William Murtha, and Law-period of I year because of their conduct at a union rence McDermott as foremen, in the circumstances ofmeeting in violation of Section 8(b)(1)(A) and (B) of the this case, also tend to restrain and coerce employees inNational Labor Relations Act, as amended (herein the the exercise of their rights guaranteed by Section 7 ofAct). On April 3, 1979, Michael Cahill filed a new the Act, thereby violating additionally Sectioncharge in Case 2-CB-7767 against Wood, Wire and 8(b)(1)(A).Metal Lathers' International (herein the International) 5. Whether Local 46 independently violated Sectionand United Brotherhood of Carpenters and Joiners of 8(b)(1)(A) of the Act on or about October 20 by its re-America' (herein the Carpenters) alleging in essence that cording secretary's reading to the union membership theon or about October 20, 1978, the International and the report, recommendation, and decision of InternationalCarpenters also violated Section 8(b)(1)(A) and (B) of representatives with regard to the suspensions of Michaelthe Act by ratifying in part the penalties imposed by Cahill, William Murtha, and Lawrence McDermott.Local 46 which resulted in the removal of Cahill, 6. Whether the Carpenters are liable as a successor toMurtha, and McDermott as foremen for their respective the International for the alleged unfair labor practicesemployers. committed by said International prior to affiliation. 2The charges in Cases 2-CB-7620 and 2-CB-7767 gave Upon the entire record, including my observation ofrise to the issuance of complaints and notices of hearing the demeanor of the witnesses, and after careful consid-.. March 30 tamended May 30) and .ay .0, 1979, Ae- the demeanor of the witnesses, and after careful consid-on March 30 (amended May 30) and May 30, 1979, re-spectively. The aforenoted cases were then consolidated eration of the post-trial briefs, I find as follows:by Order on May 30, 1979, and amended at the hearingto include, inter alia, the Carpenters as a successor and'The consolidated complaint was amended at the hearing to join 2 Other issues as well as the Carpenters contention that it was notUnited Brotherhood of Carpenters and Joiners of America as an addition- timely or properly named as a respondent and was otherwise denied dueal Respondent. process will also be treated infra. 74 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT labor organization within the meaning of Section 2(5) ofthe Act.'I. JURISDICTION The Carpenters admits, the record reveals, and I findThe Cement League (herein the League) is an associ- that the Carpenters is, and has been at all times materialation of employers who are engaged in general contract- herein, a labor organization within the meaning of Sec-ing and concrete contracting in the building and con-struction industry. The Building Contractors Association, II. THE ALLEGED UNFAIR LABOR PRACTICESInc. (herein the Association), is an association of employ-ers who are engaged in general contracting in the build- A. Background and Sequence of Eventsing and construction industry. The League and the Asso-ciation exist, inter alia , for the purpose of representing At all times material herein Local 46 has maintained atheir employer-members in collective bargaining and of collective-bargaining relationship with Brady and Dic,administering collective-bargaining agreements on behalf members of multiemployer associations (the Associationof their employer-members with various labor organiza- and the League) and with J.P.D. covering all employeestiof their employer-members with various lalorganza- 4employed as lathers. Local 46's most recent contractstions, inc reteluding Local 46. tionaNewYorkcorporwith these companies by their terms were effective fromDic Concrete Corporation, a New York corporation, July 1, 1978, to June 30, 1981 (G.C. Exhs. 4 and 5). At ais a concrete subcontractor involved in constructing rest union meeting on June 30, 1978,5 I month before thedential, commercial, industrial, and office facilities and most recent contracts became effective, a fight broke outmaintains its principal office in Hicksville, New York. over contract ratification involving from 50 to 100 mem-Annually, Dic derives gross revenue in excess of bers, including Michael Cahill, William Murtha, and$500,000 in connection with its operations described Lawrence McDermott.above. Further, it annually purchases goods and supplies Business Manager James Maher and four businessin excess of $50,000 to be used for its New York oper- agents of Local 46, including John Ryan, submitted aations directly from points outside the State of New statement regarding the June 30 incident to Fred Le-York. At all times material herein Dic has been a con- Moine, recording secretary, to read at the July 11 localstituent member of the League. union meeting. The statement put the membership onJohn T. Brady and Co., Inc., a New York corporation, notice that the union officials intended to file internalhas maintained its principal office in New Rochell, New union charges against Cahill, Murtha, and McDermottYork, and various other places of business in the State of for assertedly engaging in, inter alia, physical and verbalNew York. Brady is, and has been at all times material abuse of the local union officers at the earlier meeting ofherein, engaged as a general contractor in the building June 30 in violation of sections 96 and 102 of the Inter-and construction industry, constructing commercial, in- national Union's constitution and section 6 of Local 46'sdustrial, and office facilities. At all times material herein, constitution. (See G.C. Exh. 6.) Shortly thereafter,Brady has been a constituent member of the Association. Cahill, Murtha, and McDermott received formal noticeJ.P.D. Construction Co., Inc., has maintained its prin- of the aforenoted charges and notice that a hearingcipal office in New York, New York, and various other would be conducted before the executive board onplaces of business in the State of New York. J.P.D. is, August 18 on these charges. (G.C. Exhs. 7(a), (b), andand has been at all times material herein, engaged as a (c).)renovation contractor in ceiling and drywall construction On August 18, Cahill, Murtha, and McDermott ap-in the building and construction industry, renovating peared before the Local 46 executive board and gavecommercial, industrial, and office facilities, their account of the June 30 meeting. Later that day theyLocal 46 and the International admit, the Carpenters learned that they were found guilty of the charges and asdoes not dispute, the record reveals, and I find that the a penalty they could not serve as a foreman or shop ste-League, the Association, Dic, Brady, and J.P.D. are ward for 2 years.6Formal notice of the executive board'sLeague, the Association, Dic, Brady, and J.P.D. areaction was received a short time later. The formal no-now, and have been at all times material herein, employ- ti informaton relatve to appeatices contained, inter alia, information relative to appealers engaged in commerce within the meaning of Sectionprocedures and notification that the executive board'srecommended action in terms of penalties "will be pre-ll. THE LABOR ORGANIZATIONS INVOLVEDTHE LABOR ORGANIZATIONS INVOLVED The International and the Carpenters admit and I find that on orLocal 46 admits, the record reveals, and I find that it about August 7, 1979, the International affiliated with the Carpenters.Further, the record reveals and I find that the International became theis, and has been at all times material herein, a labor orga- Lathing Subdivision of the Carpenters.nization within the meaning of Section 2(5) of the Act.3' All dates hereinafter refer to 1978 unless otherwise noted.The International admits, the record reveals, and I find 6 At the time of the executive board hearing, Cahill, Murtha, andthat it is, and has been at all times material herein, a McDermott were foremen for Dic, Brady, and J.P.D., respectively. Therelevant collective-bargaining agreements expressly include "foremen" inthe unit description. (See G.C. Exh. 4, p. 1, art. II, par. I.) As previously3 By the time of the hearing, Local 46 had severed its relationship with noted, however, the General Counsel contends that foremen are agents,Wood, Wire and Metal Lathers' International and had affiliated with the supervisors, and representatives of employers for the purpose of adjust-International Association of Bridge, Structural and Ornamental Iron ment of grievances within the meaning of Sec. 8(bX)(lB). The status ofWorkers (herein the Iron Workers). The Iron Workers were not named these disputed individuals as foremen vis-a-vis Sec. 8(bXI)B) will beas a party and did not appear. treated more fully in a separate section below. LOCAL UNION NO. 46 METALLIC LATHERS 75sented to the General Membership for acceptance, modi- fled, however, that he also knew that the constitutionfication or rejection at the next regular meeting," which provided a further appeal to the International and hewas scheduled for September 12 at the Local 46 union called the local union hall for clarification in terms ofhall. (G.C. Exhs. 9(a), (b), and (c).) whether Murtha had to be relieved as foreman immedi-Cahill, Murtha, and McDermott retained an attorney ately or whether he could continue to serve in that ca-and contemplated seeking recourse in the Federal courts pacity pending an appeal. According to Leahy, Businessin the event the membership accepted the executive Manager Maher told him that consistent with unionboard's recommendations. According to Murtha, on Sep- practice once the membership upholds the executivetember 8, while he was still a foreman for Brady at the board a person is no longer a foreman and he, Leahy,Ossining Sewage Disposal jobsite, he had a long conver- had to relieve Murtha from that position as of that day.sation with Business Agent Ryan wherein the latter told Maher's version of the conversation was somewhat dif-him, inter alia, that he would have "big problems" and ferent. According to Maher, Leahy asked him whetherfaced ostracism by the union membership for retaining there would be any further communications from the ex-an attorney and going outside the Union for help.7Ryan ecutive board regarding Murtha's status and in responsetestified that he told Murtha that he did not want to dis- thereto he stated, "Buddy [Leahy is also known ascuss the matter and denied telling Murtha that if he pur- Buddy], you were at the meeting last night and yousued his case in court he would be ostracized by the heard the body uphold the determination of the Execu-union membership. On September 11, Cahill visited with tive Board." Maher testified that Leahy in turn asked,Business Manager Maher to dissuade him from encourag- "That's it," and he responded, "That's it," and that wasing the union membership to accept the recommenda- the end of the conversation.tions of the executive board but was unable to do so. Leahy asserted that he immediately transmitted theMcDermott testified that he told (J.P.D.) Superintendent substance of what Maher told him to Murtha and thatJimmy Lynch on September 12 that commencing the he, Leahy, therefore had to appoint a new foreman.next day there was a possibility that he would be pre- However, Leahy asked Murtha, his longtime friend,cluded from serving as foreman because the union mem- whether he would be willing to stay on the job as a jour-bership was going to vote that night on the executive neyman and Murtha accepted the offer.'°board's recommendations. According to McDermott, McDermott testified that he called Lynch on Septem-Lynch told him that, if he could no longer serve as fore- ber 13 and advised Lynch that the membership hadman, his services were not needed.man, his services were not needed. ofSeptember12, found him (McDermott) "guilty" and he therefore couldAt the union membership meeting of September 12, not serve as foreman that morning, to which Lynch re-Business Manager Maher and other local union officials sponded that "[McDermotts] services were no longerspoke in favor of the executive board's recommendations needed."and asked that they be adopted. Cahill, Murtha, andMcDermott were all in attendance at this meeting and On September 13, the same day that Cahill, McDer-asked the membership to amend the findings of the ex- mott, and Murtha were removed as foremen, they filed aecutive board, but this was not done and the union mem- suit in the Southern District of New York to enjoinbership voted to accept the recommendations. The next Local 46 from "directly or indirectly, threatening or at-day, September 13, Cahill, Murtha, and McDermott tempting to suspend or to prevent the employment of thewere no longer foremen for their respective employers. [Charging Parties] as foremen." (G.C. Exh. 12, p. 4.)On the morning of September 13, Cahill appeared for They also requested, inter alia, punitive damages in thework at Dic's Manhattan jobsite and met with Superin- sum of S500,000. (Id.) Further, that same day, Cahill,tendent Thomas Lynom. According to Cahill, while he Murtha, and McDermott, pursuant to section 47 of theand Lynom were discussing the membership vote of the Local's constitution (G.C. Exh. 2, pp. 36-38), by tele-previous evening, Shop Steward Ray Hill came over and gram appealed the action taken by Local 46 to Generaladvised that he had just come from the union hall and President Charles Brodeur of the International.Business Agent Ryan had told him that Cahill could not By letter dated September 22, General President Bro-be the foreman. Cahill testified that Lynom told Hill that deur responded to the aforenoted appeal and notifiedhe knew of "the findings" and he was going to relieve Cahill, McDermott, and Murtha that he had designatedhim (Cahill) as foreman as of then. Ryan denied that he International Representative John L. Diver to conduct aever had a conversation with Ray Hill with regard to hearing on said appeal on September 27. (G.C. Exh. 13.)Cahill's serving as foreman." He also acknowledged therein that he had been informedAccording to Murtha and (Brady) Superintendent of the pending injunction and damage suit that they hadLeahy, the latter told Murtha on September 13 that he brought against Local 46. (Id.)could no longer be foreman because the membership The hearing on the appeal was conducted as scheduledupheld the action of the executive board.9Leahy testi- on September 27 and in attendance were the Local 46union officials who brought the initial charges, members'The General Counsel contends that Ryan's statements to Murtha on of Local 46's executive board, and Cahill, McDermott,September 8 constituted a separate violation of Sec. 8(bXIXB). and Murtha. By letter dated October 16, InternationalI Neither Superintendent Lynom nor Shop Steward Hill testified. The Representative Diver submitted his report and recom-General Counsel represented that Lynom was subpenaed but failed toappear. In any event no request was made for time to enforce the sub-pena. None of the parties explained the failure to call Hill as a witness. ' The record discloses that foremen receive, inter alia. SS a day more'The record reveals that Leahy has long been a member of Local 46 than journeymen and $100 a week in expenses whether expenses are actu-and attended the union meeting on September 12. ally incurred or not. 76 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmendations to General President Brodeur upholding the five grievances which for the most part related to safetyaction and penalties imposed by Local 46 but recom- matters on the job. According to Cahill, if he and themending that the 2-year suspension of Cahill, McDer- shop steward were unable to resolve a grievance, themott, and Murtha as foremen be reduced to a 1-year sus- business agent would then be contacted to intervene.pension. (G.C. Exh. 14, pp. 7 and 8.) Business Agent Ryan confirmed that this was the accept-By letter dated October 20, General President Brodeur able procedure. 15notified Cahill, McDermott, and Murtha that he had The record also discloses that foremen receive, interadopted International Representative Diver's report and alia, $5 a day more than journeymen, $100 a week in ex-recommendations in their entirety and advised them that penses, and pay for holidays and days lost due to inclem-his decision was subject to a further appeal to the execu- ent weather which are not provided journeymen undertive council of the International within 30 days. (G.C. the contract. (G.C. Exh. 4, p. 3.)Exh. 15.) An appeal was taken to the executive council On the other hand, the record reveals some factorsbut was rejected. (Resp. Carpenters Exh. 6, p. 38.) which tend to militate against a finding that the disputedAt a local union meeting in October, Local 46 Record- individuals were statutory supervisors. Thus, it is noteding Secretary LeMoine read to the membership both the that under the collective-bargaining agreement foremenreport and recommendations of International Representa- are expressly included in the unit description. 16 (Id. at 1.)tive Diver and General President Brodeur's letter dated Further, much of the testimony adduced from the disput-October 20 adopting the report and recommendations." ed individuals (particularly McDermott) was conclusion-ary. However, on the basis of the entire record, I amB. Discussion and Conclusions persuaded and I find that the disputed individuals pos-sessed the degree of independent power necessary to sat-1. Whether Cahill, Murtha, and McDermott, as isfy the requirements of supervisory status within theforemen, were employer representatives within the meaning of Section 2(11) of the Act."meaning of Section 8(b)(1)(B) 2I am also convinced on the state of this record that theCahill, Murtha, and McDermott testified that as fore- disputed individuals, as foremen, were employer repre-men they had, inter alia, the authority to assign work, to sentatives for the purpose of adjusting grievances. Whileresolve grievances, and to hire, layoff, and discharge em- Business Agent Ryan characterized the grievances thatployees. Murtha's immediate superior (Brady) Superin- these foremen handled as "minor ones," he concededtendent Leahy, the only one of the superintendents to that they included job assignments. In any event it is nottestify, substantially corroborated Murtha's testimony the gravity of grievances that is significant but rather theand confirmed that Murtha's responsibilities at the Ossi- fact that foremen are involved in their adjustment whichning Sewage Disposal jobsite included the hiring and serves as the basis for their qualification as employer rep-firing of employees. 3Further, for almost one half of the resentatives within the meaning of Section 8(b)(1)(B). Asapproximately 5- to 6-week period in which Murtha was observed by Administrative Law Judge Leff:employed as foreman on the Ossining job, he alone di-rected the work of lathers; Leahy was on vacation for The employer's bargaining obligation under theapproximately 2-1/2 weeks. Act is as much applicable to minor employee griev-With regard to processing grievances, only Cahill tes- ances as to major ones. So, too, is management'stified that he had been involved in their adjustment, al- need for representation in their consideration andthough Murtha and McDermott asserted that they had adjustment. Ithe authority to do so. Murtha's testimony was corrobo- Ryan also explained that a foreman unlike other unitrated by Superintendent Leahy. Cahill credibly testified employees is hired by the contractor. Thus, on the job-and without contradiction that he and Shop StewardRaymond Hill"4had been involved in adjusting at least ' " This procedure is also spelled out in the constitution and bylaws ofLocal 46, which in pertinent part reads as follows:" The General Counsel contends that the reading of this material tothe membership by itself constitutes a separate violation of Sec. RULES GOVERNING SHOP STEWARDS8(bXIXA)." Sec. 8(bXIXB) makes it an unfair labor practice for a union "to re- Section 59strain or coerce ...an employer in the selection of his representativesfor the purpose of collective bargaining or the adjustment of grievance." Rule 4. Where the Steward and Foreman cannot agree, the Steward"I While the record discloses that Local 46 maintains an exclusive is not to stop the work but shall immediately get in touch with thehiring hall, it is also noted that by contract the employer retains the "ab- Business Agent." (See G.C. Exh. 2, p. 44.)solute and unconditional right to reject any workman referred by the 'I This factor standing alone does not negate a finding of supervisoryUnion ... [and] shall have the absolute right to lay off any employee status within the meaning of Sec. 2(11) of the Act. See, e.g., Florida..either because of lack of work or the Employer's determination that Power d Light Co. v. International Brotherhood of Electrical Workers,the employee does not have the ability to perform the required tasks." Local 641, el al., 417 U.S. 790 (1974); San Francisco-Oakland Mailers'(See G.C. Exh. 5, p. 5, art. VIII.) Union No. 18. International Typographical Union (Northwest Publications." As noted previously, no explanation was advanced for the failure to Inc.). 172 NLRB 2173, fn. 2 (1968).call Hill as a witness. The complaint alleges, the record reveals, and I " The constitution and bylaws of Local 46 tend to confirm this conclu-find that at all times material herein Hill, as shop steward, was an agent sion by stating in relevant part that "the hire and discharge of all lathersof Local 46, acting on its behalf. See Miscellaneous Drivers and Helpers shall be the responsibility of the foremen." (G.C. Exh. 2, p. 24, sec. 20.)Local 610. affiliated with International Brotherhood of Teamsters. Chauf- " Columbia Typographical Union No. 101, International Typographicalfeurs. Warehousemen and Helpers of America (Bianco Manufacturing Co., a Union of North America, AFL-CIO (The Washington Post Company), 207Division of Falcon Products, Inc.), 236 NLRB 1048, 1049, fn. 5. (1978). NLRB 841, 847 (1973), affd. 220 NLRB 1177 (1975). LOCAL UNION NO. 46 METALLIC LATHERS 77site, Ryan considered the foreman as a representative of predicated solely on union pressure, both direct and indi-the contractor. In these circumstances and on the basis of rect. 21the entire record, I find that Cahill, Murtha, and McDer-mott, as foremen, were employer "representatives for the 3. The International's rolepurpose of adjusting grievances" within the scope of The record discloses that on September 13 the sus-Section 8(b)(1)(B) of the Act. pended foremen appealed the action taken by Local 462. The role of Local 46 in causing the removal of to General President Brodeur of the International. It isCahill, Murtha, and McDermott as foremen undisputed that the International was not involved in anydisciplinary measures against these suspended foremenThe record clearly establishes that Cahill, Murtha, and prior thereto.McDermott last worked as foremen on September 12 be- Brodeur designated International Representative Divercause of the acts and conduct engaged in by Local 46. to conduct a hearing on the appeal on September 27.This was manifest in the first instance by internal union The hearing was conducted before Hearing Officermeasures in the form of charges against the above-named Diver as scheduled with Local 46 officials and the sus-foremen, a hearing on said charges before Local 46's ex- pended foremen presenting their respective arguments.ecutive board, and finally, on September 12, membership By letter dated October 16, Diver submitted his reportBy letter dated October 16, Diver submitted his reportratification of the executive board's recommendationsand recommendations to Brodeur. Diver recommendedwhich included suspending these foremen for a 2-year "that the finding of guilt by the Executive Board and theperiod.~~~~period.. .~membership of Local 46 ...be upheld" (G.C. Exh. 14,On September 13, Local 46 officials engaged in a more m o LOn September 13, Local 46 officials engaged a more p. 4) but modified the term of suspension from 2 years todirect approach to ensure that the suspensions of Cahill,Murtha, and McDermott were implemented. Thus, 1 year (Id. at p. 8). By letter dated October 20, BrodeurCahill credibly testified that, on the morning of Septem- notified the suspended foremen that he had adoptedber 13 while he was in the presence of (Dic) Superin- Hearing Officer Diver's report and recommendations intendent Lynom, Shop Steward Hill encountered them their entirety. Cahill, Murtha, and McDermott's finalwith instructions from Business Agent Ryan that Cahill appeal to the executive council of the International wascould not be the foreman. Lynom, a longtime union also rejected.member, acknowledged to Hill that he knew of the As noted above, the International ratified the disciplin-Union's action and then relieved Cahill as foreman."9ary measures of Local 46 which included suspending theThe credited testimony also discloses that on the same foremen. I find that, by the International's giving its im-morning Business Manager Maher told (Brady) Superin- primatur to the appropriateness of "suspensions" as a dis-tendent Leahy that he had to relieve Murtha as fore- ciplinary measure (albeit a reduced term), the acts andman.?2As noted previously, Leahy asked Murtha, his conduct of Local 46 vis-a-vis the suspensions are alsolongtime friend, whether he would be willing to stay on chargeable to said International.22the job as a journeyman and Murtha accepted the offer.4. Whether Local 46 and the InternationalWith regard to McDermott, there is no evidence tend- restrained and coerced employers within the intenting to show that any union official spoke to his immedi- of Section 8(b)(l)(B)ate superior (J.P.D.) Superintendent Lynch. McDermottnotified Lynch on September 13 that the union member- Having determined that the suspended foremen areship upheld the guilty finding against him and he there- employer representatives within the meaning of Sectionfore could not serve as foreman. McDermott was then 8(b)(l)(B) and having further determined that Local 46terminated. and the International are responsible for eliminating themOn the basis of the foregoing and on the entire record, as foremen for their respective employers, it must nownoting particularly the vulnerability of the foremen and be determined in the circumstances of this case whethersuperintendents as union members in terms of penalties, Local 46 and the International thereby violated Sectionbenefits, and adverse publicity, the conclusion is inescap- 8(b)(l)(B).able, and I find, that the removal of Cahill, Murtha, and It is well settled that a union may not with impunityMcDermott as foremen on or about September 13 was under Section 8(b)(l)(B) discipline its supervisor-mem-bers who are employer representatives for the purpose of' As noted previously, neither Lynom nor Hill testified. However, as I collective bargaining or the adjustment of grievances forhave heretofore found that at all times material herein Hill. as shop stew- reasons related to, or growing out of, their supervisoryard, was an agent of Local 46 acting on its behalf, I further find it appro-priate to draw an adverse inference against Local 46 by its failure to call responsibilities.2aThe matter at bar, however, is not ahim as a witness. Further, I was unimpressed with Ryan's overall demea-nor and reject his denial that he had a conversation with Hill concerning 1' See American Broadcasting Companies v. Writers Guild of America,the removal of Cahill as foreman. West, Inc., et al., 437 U.S. 411 (1978); San Francisco-Oakland Mailers'20 Union Business Agent Ryan testified that superintendents are union Union No. 18 International Typographical Union (Northwest Pblicationsmembers and as such receive certain unspecified fringe benefits. Superin- Inc.). supra.tendent Leahy, a longtime union member, testified as follows: 2 See, e.g., International Union of Bricklayers and Allied CraftsmenThe union had suspended him [Murtha] from being a foreman. I was (Sam W Cleskey Construction Company. Inc.), 241 NLRB 898 (1979).the superintendent of the job and a union member. I took an oath by " See American Broadcasting Companies v. Writers Guild of America.my Constitution and By-Laws to be a union member and to protect West. Inc.. supra; ITO Corporation of Rhode Island. Inc., 246 NLRB 810the union. The union said Mr. Murtha was no longer to be able to be (1979); Local Union No. 841. International Union of Operating Engineers.a foreman, so I relieved Mr. Murtha from being a foreman. AFL-CIO (M. L. Arnold Steel Company), 203 NLRB 429 (1973). 78 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgarden variety 8(b)(l)(B) case. It is not contended nor gaged in at a union meeting not as employer representa-does the record reveal that the disciplinary measures tives but as union members. If the disciplinary measurestaken against the suspended foremen were related to in the circumstances of this case were confined to a finetheir activities as employer representatives. Rather, the or some other similar penalty then clearly such conductrecord discloses that Local 46 invoked discipline solely would not be proscribed by Section 8(b)(1)(B).because the foremen were aggressive combatants in a In the case at hand, however, no fine was imposed butphysical fight in an attack on union officials over con- rather the action taken was directed at employmenttract ratification. Cahill apologized to the membership status; to wit, suspending Cahill, Murtha, and McDer-for this conduct at a subsequent union meeting. The fore- mott as foremen. As a result of the membership vote up-men attended the union contract ratification meeting as holding the executive board's "guilty" findings and rec-union members, not employer representatives, and they ommended penalties which included "suspensions,"were perceived only as union members by Local 46.24 McDermott obediently removed himself as foreman. HeIt is now well settled that Section 8(b)(l)(B) does not then advised his superior, Superintendent Lynch, ofper se proscribe union discipline on supervisor-mem- Local 46's action and was terminated. With regard tobers.25In Florida Light, the Supreme Court upheld the Cahill and Murtha, the membership's action on Septem-union's right to fine its supervisor-members for perform- ber 12 was followed by more direct pressure on employ-ing unit work during a lawful strike. The Court observed ers to remove these individuals as foremen.28Thus, unionas follows: officials told Superintendents Lynom and Leahy (alsoNowhere in the legislative history is there to be union members) on September 13 to relieve Cahill andfound any implication that Congress sought to Murtha, respectively.extend protection to the employer from union re- The Board found in Northwest Publications9that unionstraint or coercion when engaged in any activity pressure on supervisory personnel violated Sectionother than the selection of its representatives for the 8(b)(1)(B), notwithstanding the fact that the union waspurpose of collective bargaining and grievance ad- not directly urging the replacement of the foremen. Thejustment. The conclusion is thus inescapable that a Board reasoned:union's discipline of one of its members who is a super- That Respondent may have sought the substitutionvisory employee can constitute a violation of §8(b)(I)(B) only when that discipline may adversely of attitudes rather than persons, and may have ex-affect the supervisors conduct in performing the duties erted its pressures upon the Charging Party by indi-rect rather than direct means, cannot alter the ulti-of and acting in his capacity as, grievance adjuster or mate fact that p ur e was exerted here for thecollective bargainer on behalf of the employer.26[Em- mate fac t that pressure w as exe rted here for thephasis supplied.] purpose of interfering with the Charging Party'scontrol over its representatives. Realistically, theIn a post-Florida Light case, where it was alleged that employer would have to replace its foremen or facethe union fined a supervisor-member in violation of Sec- defacto nonrepresentation by them.30tion 8(b)(l)(B), the Board stated:This case does not turn on the legitimacy of the rea-We recognize that a union's discipline of a supervi- sons for the invocation of discipline on the foremen-sor-member falls outside the proscription of Section members as contended by counsel for Local 46 and the8(bXl)(B) where the offense occasioning the disci- International but rather whether such discipline may ad-pline involves a matter purely of internal union ad- versely affect their performance as employer representa-ministration, unrelated either directly or indirectly tives within the meaning of Section 8(b)(l)(B).31 Theto any dispute between the union and the employer...This rule results in the finding of no violation 2 As noted previously, the General Counsel contends that Local 46where, for instance, a supervisor-member is disciplined independently violated Sec. 8(bXI)(B) by Business Agent Ryan's threat-ening Murtha on or about September 8 with "big problems" and that hefor failing to pay his union dues or for disturbing a would be "ostracized by the membership" if he went outside the Unionunion meeting.27[Emphasis supplied.] to fight the impending suspension. Ryan admitted that Murtha told himthat he was contemplating recourse in court in the event the membershipAs noted previously, the suspended foremen were dis- upheld the suspension but denied threatening Murtha. According tociplined solely because of the disruptive tactics they en- Ryan, he told Murtha that he did not want to discuss the matter. I find ithighly unlikely that Ryan would have passed up this opportunity to make4 Cf. ITO Corporation of Rhode Island. Inc., supra; Miscellaneous Driv- some comment in response to Murtha's contemplated legal action or aters and Helpers Local 610, et al. (Bianco Manufacturing Co.. a Division of least to offer a plausible reason as to why he retrained from doing so. Inra and Helpers Local n) et aupr. (Ban anufacturing o., Division of these circumstances and as I have previously noted that I was unim-pressed with Ryan's demeanor, I credit Murtha's account and find thatas Florida Power & Light Co. v. International Brotherhood of Electrical Ryan threatened him as alleged.Workers Local 641. et al.. supra. See also Columbia Typographical Union nternationa ypoNo 101. International Typographical Union of North America. AFL-CIO graphical Union (North est Puicatonst Incn .supra.(The Washington Post Company). 242 NLRB 1079 (1979). grphicl nion (North Publicions In sup" Id. at 804-805. Cf. American Broadcasting Companies v. Writers Guild '° Id. at 2173. Under the Board's reading of the Supreme Court's deci-of American. West, Inc.. supra, where the Court held that the union violat- sions in Florida Ligh and American Broadcasting Compony, the Norrilesned Sec. 8(bX1XB) for fining its supervisor-members who performed su- No 101. Interions doctrine remains viable. See Columbi Typogrphica Unionpervisory work during a lawful strikec. No. I01. International Typographical Union of North America, AFL-CIOpervisory work during a lawful strike. (The Washington Post Company). supra.(The Washington Post Company). supra." United Brotherhood of Carpenters A Joiners of America, Local Union 3' See American Broadcasting Companies v. Writers Guild of America.No. 141, AFL-CIO (Max M. Kaplan Properties), 217 NLRB 202 (1975). West. Inc.. supra. LOCAL UNION NO. 46 METALLIC LATHERS 79consummate act in depriving an employer of a selected Still further, the General Counsel contends that Localrepresentative is to effectively remove that representative 46 independently violated Section 8(b)(1)(A) by its re-from the employer's control. Given the internal or insti- cording secretary's reading of the hearing officer's reporttutional union pressures noted previously, the disciplin- to the membership at a union meeting on October 19,ary action taken herein was tantamount to eliminating which, inter alia, upheld the "guilty" findings againstthe suspended foremen as employer representatives. Cahill, Murtha, and McDermott and recommended thatIn sum, I find that, by suspending Cahill, Murtha, and they be "suspended" as foremen for I year. In IATSE,McDermott and by taking steps to ensure compliance Local 659,3' cited by the General Counsel, the Boardtherewith, Local 46 and the International effectively de- found the disputed individuals to be employees and notprived employers of their selected representatives within supervisors within the meaning of the Act but observed,the meaning of Section 8(b)(1)(B). Accordingly, I find in pertinent part, as follows:that Local 46 and the International violated Section Moreover, even if Coleman and Lapenicks were su-8(b)(1)(B) as alleged. pervisors, we would still find the action directed5. Whether Local 46 and the International violated against them by Respondent to be unlawful becauseSection 8(b)(1)(A) as alleged of its impact on employees. The record shows that"Daily Variety," a publication distributed principal-As previously noted, the discipline administered to ly to employees in the motion picture industry inCahill, Murtha, and McDermott by Local 46 and the In- Los Angeles County, contained articles relating toternational was based on their involvement in a physical Respondent's refusal to permit the hiring of Colmanfight with union officials at a union ratification meeting and Lapenicks ... .In addition, the charges in thisand not because of their opposition to the union leader- case were read to members at regular meetings. It canship and/or contract ratification. It is not contended nor reaeonably be concluded that the discrimination thusdoes the record reveal that these individuals were en- directed by Respondent Union created an impact ongaged in protected concerted activities. other employees, the natural consequence of which wasThe problem, however, is that this case involves much to restrain and coerce them with respect to their Sec-more than mere internal union discipline; it involves the tion 7 rights, in violation of Section 8(b)(1)(A) of theemployment status of the three individuals and other po- Act.35[Emphasis supplied.]tential supervisor-members. Thus, the record disclosesE Local 659 the respondentthat journeymen lathers consistent with the operation of union's discrimination was not predicated on oppositionunion's discrimination was not predicated on oppositionLocal 46's exclusive hiring hall may be employed asLocal 46'sn exclusivee hiring hal may be employed as to union leadership or other forms of protected concert-rank-and-file employees on one job and as foremen on ed activities but rather was based on the manner inanother. This fluctuation from supervisory to nonsu-another. This fluctuation from supervisory to nonsu- which the respondent union maintained and applied itspervisory position has also been experienced by Cahill,Murtha, and McDermott. Cahill and Murtha both revert- seniority roster. In this regard, the respondent union re-Murtha. and' Mcerot.ailad urfused to give the disputed individuals experience creditsed to journeymen status for the same employers the day f itthey were removed as foremen. Further, the record dis- for jobs worked for companies not under contract withcloses that foremen are expressly included in the bargain- r ent union and thereby restricted their employ-ing unit description and receive certain benefits under ment opportunities based strickly on union consder-the collective-bargaining agreement. While the Board in ations.such circumstances has declined to find 8(b)(2) violations Similarly, in the case at bar, Local 46 and the nterna-tional restricted the employment opportunities of Cahill,because the individuals involved were statutory supervi-sors, on the other hand, where, as in the instant case, Murtha, and McDermott by denying them the opportuni-sors, on the other hand, where, as ties of working as foremen for 1 year. Thus, here, too, assuch conduct coercively impacts on all unit employees in IATSE, Local 659, employment opportunities wereby causing them to fear similar union control over em-ploy .s .a. r d predicated on union considerations. Further, Local 46,ployment status and related benefits, such conduct re-strains and coerces athem within the meaning of Section by publicizing this action to the membership at the meet-strains and coerces them within the meaning of Section8(b)X IXA).32ing of October 19, perpetuated the impact it had previ-As noted above, Cahill, Murtha, and McDermott fluc- ously created on employees when Cahill, Murtha, andtuated from supervisory to nonsupervisory jobs. I find in McDermott were first suspended and removed as fore-agreement with the General Counsel that the same men. In these circumstances, the natural consequence of8(b)(1)(B) conduct described previously also constitutes Local 46's action was to restrain and coerce its membersviolations of Section 8(be1)(A) p --vouis Cahill, Murthac s with respect to their Section 7 rights in violation of Sec-violations of Section 8(bXl)(A) vis-a-vis Cahill, Murtha,and McDermott insofar as such conduct tends to restrain tion 8(b)(1)(A) as alleged. Accordingly, I find that Localand coerce them under the exclusive hiring hall proce- 46 independently violated Section 8(b)X1)(A) by readingand coerce them under the exclusive hiring hall proce-dures in their nonsupervisory capacities.33of the United Association of Journeymen and Apprentices of the Plumbing' See, e.g., ITO Corporation of Rhode Island. Inc.. supmr Local Union and Pipefitting Industry of the United States and Canada. AFL-CIONo. 725 of the United Association of Journeymen and Apprentices of the (Powers Regulaor Company), supra.Plumbing and Pipefitting Industry of the United States and Canada. AFL- " International Photographers of the Motion Picture Industries Local 659CIO (Powers Regulator Company), 225 NLRB 138, 145 (1976). of the International Alliance of Theatrical Stage Employees and Moving Pic-' See, e.g., United Association of Journeymen and Apprentices of the ure Mochine Operators of the United States and Canada (MPO-TV of Cali-Plumbing and Pipefitting Industry Local Union No. 137 (Hames Construc- fornia Inc.. Y-A Productions Inc.), 197 NLRB 1187 (1972).tion and Equipment Co.. Inc.), 207 NLRB 359 (1973); Local Union No. 725 " Id. at 1191. 80 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing officer's report to the membership on or noted that counsel for the Carpenters did not request ad-about October 24. ditional time to meet the issues of the consolidated com-plaint and all amendments thereto, although he was told6. The Carpenters liability that a reasonable request might be entertained. In thesecircumstances, and on the basis of the entire record, Ia. Due process reject the Carpenters contention that it was denied dueCounsel for the Carpenters contends that it was denied process or that it was otherwise prejudiced with respectdue process by a failure of the General Counsel to pro- to litigating the allegations in the complaint.3' Accord-vide adequate notice of the allegations and an opportuni- ingly, its motion to dismiss the complaint insofar as it re-ty to defend against them. In this regard, he asserts that lates to the Carpenters is hereby denied.the Carpenters was not served with a copy of the charge b. Liabilityor a complaint naming said Carpenters as a respondent.Counsel for the General Counsel represented that less The record discloses, as described more fully below,than 2 weeks before the hearing opened he learned for that contemporaneous with affiliation, the Internationalthe first time from counsel for the International that the became a subdivision of the Carpenters and the latter or-International had merged with the Carpenters or was in ganization became the "successor" entity. The Generalthe process of doing so. By letter dated September 7, Counsel asserted that the Carpenters had knowledge of1979 (6 days before the hearing), counsel for the General the alleged unfair labor practices committed by the Inter-national at the time of affiliation. He contends thereforeCounsel served all parties, including the Carpenters, with national at the time of affiliation. He ends thereforethat under the principles and rationale enunciated by thea notice of intention to amend the complaint in Case 2- and eBoard in Perma Vinyl38and the Supreme Court's decisionCB-7767 to name the Carpenters as a "successor" to thein Golden State"9(citing with approval the Board's PermaInternational and as an additional respondent for pur-Vinyl doctrine) the Carpenters is jointly and severallyposes of liability only. A copy of the complaint was en- liable with the International for the latter's unfair laborclosed for the Carpenters. The Carpenters appeared"specially" at the hearing by counsel for the Internation- Under the Board's Perm Vinyl doctrine a "successor"al who objected to the amendments citing Section 102.20 Under the Board's Perma Vinyl doctrine a "successor"al who objected to the amendments citing Section 102.20 employer who was a bona fide purchaser but withof the Board's Rules and Regulations and Statements of knowledge of the predecessor offending employer'sProcedure, Series 8, as amended, which provides for the unfair labor practices at the time of the transaction isfiling of an answer within 10 days. He represented that held responsible for remedying its predecessor's unlawfulthe Carpenters had only received the complaint 2 days conduct. 40before the scheduled hearing date and moved for a con- Counsel for the Carpenters contends principally that ittinuance to October 30. The amendments were received is unprecedented and unwarranted to extend the Permaover objection with leave, however, for the Carpenters Vinyl doctrine to an International Union (the Carpen-to file an answer within 10 days. Further and in order to ters), where, as here, it assertedly did not have actualprovide the Carpenters with a reasonable opportunity to knowledge of the unfair labor practices prior to affili-prepare for hearing, I granted the continuance of ap- ation and, in any event, Local 46 still exists as a viableproximately 7 weeks. The Carpenters filed a timely entity capable of providing a full remedy.answer (G.C. Exh. l(n)) and appeared with counsel Insofar as the threshold question of whether the Car-when the hearing reconvened on October 29, fully par- penters had "knowledge," I find on the basis of the total-ticipating therein. ity of the record that it is fair and reasonable to inferWith regard to the failure to provide service of the such knowledge, noting particularly that Brodeur, whocharge and complaint naming the Carpenters as a re- became assistant to the general president of the Carpen-spondent, it is undisputed that a copy of the complaint ters and an agent thereof at the time of affiliation, wasnaming the International as Respondent and also naming also largely responsible for committing the unfair laborCharles Brodeur as general president and an agent there- practices as general president and agent of the Interna-of was served on the Carpenters before the hearing tional. This is better understood by noting the events andopened. This complaint was amended early in the hear- circumstances which gave rise to the affiliation and Bro-ing and before any testimony was adduced to name Bro- deur's agency status on behalf of the Carpenters.deur also as agent of the Carpenters in his capacity as as- For a number of years the International explored thesistant to the general president of the Carpenters. The possibility of affiliating with the Iron Workers and thecharge giving rise to this complaint named Brodeur as Carpenters and engaged in separate negotiations withthe union representative to contact (G.C. Exh. l(c)) and both organizations toward that end. The record disclosesservice thereof was admitted in the International's that there was substantial movement toward affiliationanswer (G.C. Exh. 1(m)). In view of the foregoing andnoting that the Carpenters fully participated at the hear- 3 See, e.g., Starkville, Inc.; Hillsdale Manufacturing Corporation: et al.,ing, I find that it had timely actual notice.36It is also 219 NLRB 595, 596 (1975).31 Perrma Vinyl Corporation, Dade Plastic Co., 164 NLRB 968 (1967),enfd. sub nom United States Pipe and Foundry Co. v. N.L.R.B., 398 F.2d" For reasons discussed more fully below, I find that, at all times ma- 544 (5th Cir. 1968).terial herein, Brodeur was an agent of the Carpenters. Cf. American 1s Golden State Bottling Company, Inc., d/b/a Pepsi-Cola Bottling Com-Steamship Company, a Subsidiary of General American Transportation Cor- poany of Sacramento v. N.LR.B., 414 U.S. 168 (1973).poration, 222 NLRB 1226, 1230-31 (1976). ' See Perma Vinyl Corporation, supra at 969. LOCAL UNION NO. 46 METALLIC LATHERS 81between the International and the Carpenters in Septem- Carpenter official testified. Campbell also testified thatber and October 1978 with an agreement in principle General Counsel McGowen of the Carpenters andhaving been reached at a third session in January 1979. Markowitz worked together on finalizing the "legal lan-The International was represented at these sessions by guage" in the affiliation agreement on April 12 or 13.General President Brodeur, Secretary-Treasurer Michael Thus, counsel for the respective Unions were in contactBrennen, and Vice President Harry Sullivan, whereas the approximately 10 days after the charges against the In-Carpenters were represented by General President Wil- ternational were filed, which further tends to support anliam Sidell, First General Vice President William inference that the Carpenters learned of the chargesKonyha, and Second General Vice President Campbell. before affiliation was achieved, particularly in the ab-Campbell testified that, in addition to the agreement in sence of record testimony by these individuals denyingprinciple on affiliation and in connection therewith, a such knowledge. Brodeur, for example, testified that heproposal was made for Brodeur to head up the lathers' spoke with General President Sidell on a number of oc-division for the Carpenters. casions after the last formal negotiating session on affili-On April 3, 1979, Cahill filed the charges in Case 2- ation in January 1979, but before affiliation was finallyCB-7767"4 against the International (service admitted) achieved on August 7, 1979, and maintained that thenaming Brodeur as the union representative to contact. charges against the International were never discussed.45Brodeur testified that he "turn[ed] this situation over to As noted above, Sidell did not testify.his attorney for consideration" and conceded that he It is well settled that the burden is on the "successor""thought" that the International was named in the to establish that when it took over the operations of itscharge. Further, he testified that his attorney, Markowitz predecessor it was without knowledge of the offending(who also represents Local 46) was involved in the final predecessor's unfair labor practices. 4drafting of the affiliation agreement. On April 13, 1979, As General President Sidell and other key Carpenterrepresentatives of the International and the Carpenters officials failed to testify and as I have previously rejectedsigned this affiliation agreement, which, inter alia, pro- Brodeur's denial that he had informed the Carpenters, Ivided: am unpersuaded that the Carpenters established that itlacked knowledge of the charges at the time of affili-4. A Lathing Subdivision will be created within ation. Moreover, the record discloses, as noted above,the Carpenters which will consist of all former that Brodeur knew in April after the charges were filedLathers Local Unions. The General President of the against the International that he would be supervisingLathers [Brodeur] will assume the title of Assistant the lathers as a subdivision of the Carpenters pendingto the General President of Carpenters, and shall ratification by the International membership. He alsosupervise the activities of the Lathing Subdivision. knew before August 7, when affiliation was finallyThe three International Representatives of Lath- achieved and he assumed the title of assistant to the gen-ers shall be integrated into the International staff of eral president of the Carpenters, that the InternationalCarpenters, and their primary duties and assign- was a "party" to the complaint and that he, too, was per-ments shall be in the service of the Lathing Subdivi- sonally named therein. In these circumstances, I find itsion of Carpenters.42 [G.C. Exh. 17., p. 1.] fair and reasonable at all times material herein to imputeCampbell, second general vice president for the Car- the knowledge of Brodeur of the charges against the In-penters, testified that Brodeur acknowledged in April, at ternational to the Carpenters. In any event, for the rea-the time the above-noted affiliation agreement was final- sons noted previously and on the basis of the entireized, that he would be working for the Carpenters. Ac- record, I find in agreement with the General Counselcording to Brodeur, however, he never advised the Car- that the weight of the credible evidence supports the in-penters about the charges against the International be- ference that Brodeur informed the Carpenters of thecause he was preoccupied with matters relating to affili- charges before August 7 when affiliation was complet-ation and because he believed that the charges were ed.47really the responsibility of Local 46. As Brodeur also tes- Having determined that the Carpenters became a "suc-tified that he was under the impression the International cessor" with knowledge of pending litigation against thewas named as "a party" in the complaint,'4I find his ex- International when the latter affiliated and became a sub-planation incredible and not worthy of belief.44In this division, I further find that it is responsible for remedy-regard it is also noted that Brodeur conceded that he ing the unfair labor practices of the International." How-"probably" discussed the charges with his attorney afterthey had been forwarded. While Campbell denied any I place no significance on Brodeur's testimony that Sidell on oneof the charges against the International, i is such occasion requested a copy of the International's financial statementknowledge of the charges against the International, it is (without giving a reason for the request) because Brodeur also assertednoted that neither General President Sidell nor any other that the International did not maintain formal records reflecting pendinglitigation. Moreover, Brodeur admitted that no one from the Carpenters4" The earlier charges against Local 46 were filed in Case 2-CB-7620 ever asked him whether the International was involved in the pendingon February 17, 1979. See m-DelCo. Inc. and Compton Service Company, Jointly, and'^ See Arm-Del-Co, Inc. and Compron Service Company, Jointly, end4: International Representative Diver, the hearing officer who recom- Merchants Home Delivery Service, Inc., 234 NLRB 1040, 1041 (1978).mended that Brodeur suspend the foremen, was one of the three Interna- '7 See Golden State Bottling Company, Inc. d/i/a Pepsi-Cola Bottlingtional representatives employed by the Carpenters. Company of Sacramento v. N.L R.B.. supra." The complaint in Case 2-CB-7767 was issued on May 30, 1979. ' I can discern no legally sufficient basis for declining to apply the44 I was also unimpressed with Brodeur's demeanor and his overall Perma Vinyl doctrine against "successor" unions, particularly where, as incredibility. Continued 82 DECISIONS OF NATIONAL LABOR RELATIONS BOARDever, as the Perma Vinyl doctrine is predicated on princi- IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESpies in equity,49as the Carpenters has not engaged in any UPON COMMERCEwrongdoing, and as it appears that the International haslargely remained intact as a subdivision of the Carpenters The activities of Respondents set forth i section III,without the commingling of funds, I shall recommend above, occurring in connection with the operations ofthat the Lathers' subdivision of the Carpenters and Local the Employers named and described in section 1, above,46 be jointly and severally liable and the Carpenters sec- have a close, intimate, and substantial relationship toondarily liable to remedy the unfair labor practices found trade, traffic, and commerce among the several Statesherein. and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. The League, the Association, Dic, Brady, and V. THE REMEDYJ.P.D. are now, and have been at all times material Having found that Respondents Local 46 and the In-herein, employers engaged in commerce within the ternational have engaged in certain unfair labor practicesmeaning of Section 2(2), (6), and (7) of the Act. within the meaning of Section 8(b)(l)(A) and (B) of the2. Respondents are labor organizations within the Act, I shall recommend that they be ordered to ceasemeaning of Section 2(5) of the Act. and desist therefrom and to take certain affirmative3. On or about August 7, 1979, the International affili- action designed to effectuate the policies of the Act.ated with the Carpenters and became a subdivision there- Having found that Local 46 and the International wereof,50 with the Carpenters emerging as the "successor" responsible for unlawfully seeking and obtaining the re-entity. moval of Cahill, Murtha, and McDermott as foremen for4. Michael Cahill, William Murtha, and Lawrence their respective employers by, inter alia, suspending themMcDermott, at all times material herein, have been em- as foremen in violation of Section 8(b)(l)(A) and (B) of)(B) ofployer representatives within the meaning of Section the Act, I shall recommend that they cease and desist8(b)(IXB) of the Act.5. Local 465' has violated Section 8(b)(1)(B) of the Act therefrom and that they be ordered to notify the sus-by invoking its constitution to cause the suspension of pended foremen and their former employers, Dic, Brady,Cahill, Murtha, and McDermott as foremen for their re- and J.P.D., in writing, that they have no objection tospective employers, by independently coercing McDer- their serving as foremen. As the I-year suspension formott to accept the impending suspension, and by de- Cahill, Murtha, and McDermott has long past, andmanding that employers remove these individuals as noting that they were employed at jobsites in the con-foremen during the period of their suspension. By such struction industry with the strong likelihood that theconduct and by additionally publicizing to its member- work that they were assigned to supervise has long beenship the report and recommendations of the Internation- completed, I shall not recommend that they be orderedal's hearing officer, which included suspending Cahill, reinstated to their former positions. However, I shall rec-Murtha, and McDermott as foremen for 1 year, Local 46 ommend that Local 46 and the International be jointlyhas also restrained and coerced employees and potential and severally liable to make Cahill, Murtha, and McDer-supervisors with respect to their Section 7 rights under mott whole for any loss of earnings and benefits theythe Act in violation of Section 8(b)(1)(A) of the Act. may have suffered by reason of their suspensions and re-6. The International has violated Section 8(b)(1)(B) of moval as foremen.52With regard to the Carpenters, Ithe Act by adopting the hearing officer's recommenda- have found for reasons previously stated that it is liabletion that Cahill, Murtha, and McDermott be suspended as a "successor" to the International; but, noting, interas foremen for 1 year, thereby further enforcing the un- alia, that the International has largely remained intact aslawful action taken by Local 46. By such conduct, the a subdivision of the Carpenters with its own funds, IInternational has also restrained and coerced employees shall recommend that the Carpenters only be held sec-in the exercise of their rights guaranteed in Section 7 of ondarily liable for the unfair labor practices committedthe Act in violation of Section 8(b)(l)(A) of the Act. by the International for the purpose of making Cahill,7. The Carpenters is secondarily responsible for reme- Murtha, and McDermott whole for the backpay due indying the unfair labor practices committed by the Inter- the manner set forth hereinabove.national.I shall also recommend for reasons stated in Hickmott8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act. Foods, Inc, 242 NLRB 1357 (1979), that Local 46 and theInternational be ordered to cease and desist in any like orrelated manner from restraining or coercing employeesthe instant case, the Carpenters admittedly never asked International offi- in the excercise of the rights guarenteed them in Sectioncials whether it was involved in pending litigation. in the excrcise of the rights guarnteed them in Section4t See Perma Vinyl Corporation, supra at 969. 7 of the Act.M The record discloses that the International became known as the [Recommended Order omitted from publication.]Lathing Subdivision of the United Brotherhood of Carpenters and Joinersof America (G.C. Exh. 19)."s As noted previously, Local 46 (fn. 3) severed its relationship with "1 Backpay shall be computed in the manner set forth in F W Wool-the International and affiliated with the International Association of worth Company, 90 NLRB 289 (1950), and interest thereon as set forth inBridge, Structual and Ornamental Iron Workers. It is now Local Union Florida Steel Corporation, 231 NLRB 651 (1977). See, generally. IsisNo. 46 Metallic Lathers and Reinforcing Iron Workers (Resp. Exh. 12). Plumbing 4 Heating Co., 138 NLRB 716 (1962).